Citation Nr: 0031716	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-23 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a kidney disorder 
secondary to service-connected hypertension with 
atherosclerotic vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from August 1950 to November 1950.  This appeal to 
the Board of Veterans' Appeals (Board) arises from a rating 
decision in June 1997 by the Wichita, Kansas, regional office 
(RO) of the Department of Veterans Affairs (VA).

In June 1998, the Board remanded this case to the RO.  While 
the case was in remand status, a rating decision in August 
2000 granted service connection for atherosclerotic vascular 
disease and residuals of left upper and lower extremity 
weakness due to cerebral vascular accident with history of 
transient ischemic attack as secondary to hypertension, and a 
supplemental statement of the case in August 2000 continued 
the denial of secondary service connection for a kidney 
disorder.  The case was returned to the Board in November 
2000. 


FINDING OF FACT

Disability of the kidneys is not etiologically related to the 
veteran's service-connected hypertension with atherosclerotic 
vascular disease, nor has there been an increase in any 
disability of the kidneys as a result of any aggravation 
caused by the service-connected hypertension with 
atherosclerotic vascular disease.


CONCLUSION OF LAW

Disability of the kidneys is not proximately due to or the 
result of the veteran's service-connected hypertension with 
atherosclerotic vascular disease.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that service connected hypertension 
caused kidney disease.  As noted in the introduction, since 
this appeal was initiated, service connection has been 
established for additional cardiovascular disease in addition 
to the already service-connected hypertension.  Currently, 
the disability is described for rating purposes as 
hypertension with atherosclerotic vascular disease.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  Secondary 
service-connection may also be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder. Allen v. Brown, 7 Vet. App. 
439, 448 (1995). 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran, including records of VA 
medical treatment, was obtained and considered.  In addition, 
an opinion was obtained from a VA physician who examined the 
veteran as to the claimed relationship between service 
connected hypertension and kidney disease.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A). 

During VA hospitalization in February 1997, the veteran was 
treated for adenocarcinoma of the appendix.  He was then 
readmitted later that month for further treatment, and 
diagnoses at that time included hydroureter of the left 
kidney.  Also in February 1997, an intravenous pyelogram 
showed: poor excretion of the dye by the right and left 
kidneys; pyelocaliectasis of the left kidney; and 
ureterectasis of the left kidney.  The medical evidence thus 
shows that the veteran has had abnormalities and dysfunction 
of the kidneys. 

The veteran was afforded a comprehensive VA examination in 
August 1998.  Prior medical tests which revealed moderate 
pyelocaliectasis and ureterectasis and dilated right ureters 
were noted.  A prior transurethral resection of the prostate 
was also noted.  A prior stroke as well as underlying 
atherosclerosis with coronary artery disease and carotid 
disease were also noted.  After examining the veteran, the 
examiner concluded that there was no diagnosable condition 
which could be related to his underlying hypertensive 
disease.  

The veteran has not indicated that any other physician has 
rendered a contrary opinion, and, as a layman, he is not 
qualified to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Board, therefore, finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a kidney disorder as secondary to 
hypertension with atherosclerotic vascular disease.  It 
follows that there is not such an approximate balance of the 
positive evidence and the negative evidence to otherwise 
provide a basis for a favorable determination.  Veterans 
Claims Assistance Act of 2000; Pub. L. No. 106-475; § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Entitlement to secondary service connection 
for a kidney disorder is not established.  38 C.F.R. 
§ 3.310(a); Allen. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


